FILED
                           NOT FOR PUBLICATION
                                                                                 MAR 9 2022
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 21-30018
                                                      21-30019
              Plaintiff-Appellee,
                                                 D.C. Nos.    3:19-cr-00004-IM-1
 v.                                                           3:18-cr-00543-IM-1

CRESCENCIO MENDOZA, AKA
Crescencio Mendoza-Carreon,                      MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Oregon
                    Karin J. Immergut, District Judge, Presiding

                     Argued and Submitted February 17, 2022
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ZIPPS,** District Judge.

      Crescencio Mendoza-Carreon (Mendoza-Carreon) appeals the district

court’s order denying his motion to dismiss an indictment alleging that he

unlawfully reentered the United States after being removed to Mexico, in violation

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
of 8 U.S.C. § 1326. Mendoza-Carreon contends that dismissal of the indictment

was warranted because he was deprived of due process during his removal hearing

due to the Immigration Judge’s (IJ’s) failure to advise him of his eligibility for

relief from removal and of his right to counsel, as well as the IJ’s failure to develop

the record and to make an asylum application available.

      It is important to note at the outset that this is not an immigration case, but

rather a challenge to a criminal conviction under § 1326(d). “In a criminal

proceeding under 8 U.S.C. § 1326, [a noncitizen] may not challenge the validity of

a removal order unless the [noncitizen] demonstrates that—(1) the [noncitizen]

exhausted any administrative remedies that may have been available to seek relief

against the order; (2) the removal proceedings at which the order was issued

improperly deprived the [noncitizen] of the opportunity for judicial review; and (3)

the entry of the order was fundamentally unfair.” United States v.

Castellanos-Avalos, 22 F.4th 1142, 1145 (9th Cir. 2022) (citation and alterations

omitted).

      Contrary to Mendoza-Carreon’s assertions, the IJ sufficiently advised him of

his eligibility to apply for relief from removal and of his right to counsel. See

United States v. Melendez-Castro, 671 F.3d 950, 954 (9th Cir. 2012) (recognizing

that due process requires that a noncitizen “be made aware that he has a right to


                                           2
seek relief” from removal, which “includes providing [a noncitizen] with the

opportunity to apply for relief”) (citations and internal quotation marks omitted).

       During the removal hearing, the IJ advised Mendoza-Carreon that he had “a

right to be represented by a lawyer,” and provided him with a “list of organizations

that may be willing to represent [him] at low cost or no cost.” After Mendoza-

Carreon decided to proceed without legal representation, the IJ inquired if

Mendoza-Carreon had “any fear of returning to Mexico.” Mendoza-Carreon

responded that he feared returning to Mexico because “they probably want the

money back” for the “drugs that [he] lost.” The IJ further inquired if Mendoza-

Carreon “wish[ed] to have an opportunity to file an asylum application,” and

explained that “asylum, or withholding, or deferral of removal may allow [him] to

remain in the United States.” Mendoza-Carreon confirmed that he understood that

he might be eligible for relief from removal, but reiterated that he did not want to

file an asylum application. After Mendoza-Carreon declined to seek relief from

removal, the IJ ordered Mendoza-Carreon removed to Mexico.

      Based on the IJ’s specific advisals concerning Mendoza-Carreon’s potential

eligibility for “asylum, or withholding, or deferral of removal,” the IJ sufficiently

“made [Mendoza-Carreon] aware that he ha[d] a right to seek relief.”

Melendez-Castro, 671 F.3d at 954 (citation omitted). Mendoza-Carreon


                                           3
acknowledged that he understood that those forms of relief could “allow [him] to

remain in the United States,” but declined to file an asylum application.1 Under

these circumstances, the IJ sufficiently developed the record relevant to Mendoza-

Carreon’s fear of removal to Mexico, and properly advised Mendoza-Carreon that

he could seek asylum, withholding of removal, or deferral of removal. See

Zamorano v. Garland, 2 F.4th 1213, 1226-27 (9th Cir. 2021) (concluding that “the

IJ did not violate his statutory duty to develop the record” because “[w]ith respect

to asylum and withholding of removal, the IJ asked pertinent questions directed to

determining whether [the noncitizen] was eligible for such relief based on a fear of

persecution upon return to Mexico”). In sum, the removal order was not so

“fundamentally unfair” as to require dismissal of the indictment under 8 U.S.C. §

1236(d). United States v. Martinez-Hernandez, 932 F.3d 1198, 1203 (9th Cir.

2019), as amended (citation omitted).2, 3

      1
          Mendoza-Carreon points to no binding precedent requiring an IJ to make
an application available even if the noncitizen has declined to seek asylum.
      2
        Because Mendoza-Carreon fails to demonstrate that his removal order was
fundamentally unfair, we need not and do not address whether he sufficiently
exhausted available administrative remedies. See United States v. Tello, 600 F.3d
1161, 1167 n.6 (9th Cir. 2010) (declining to address “the various alternate grounds
on which the government asks us to affirm”).
      3
          Because the district court properly denied Mendoza-Carreon’s motion to
dismiss the indictment, no basis exists to vacate the district court’s revocation of
                                                                          (continued...)
                                            4
      AFFIRMED.




      3
       (...continued)
supervised release based on Mendoza-Carreon’s unlawful reentry conviction.
                                       5